This case comes before us on appeal from a judgment of the County Court of Hunt County, wherein on a hearing upon his writ of habeas corpus, the appellant was remanded to the custody of the sheriff of said county. Appellant was charged by information in the County Court of said county, with the offense of falsely packing a bale of cotton, said prosecution being under Section 47 of Chapter 41, of the Acts of the First Called Session of the Thirty-fifth Legislature; and, alleging that the language of said act, to wit, "falsely pack a bale of cotton," was so indefinite and of such doubtful construction, as that it could not be understood, the relator sued out a writ of habeas corpus before the district judge of said County, by whom, upon a hearing, he was remanded to the custody of the sheriff.
A large number of authorities are cited by the appellant, but the same hardly seem to us to be fairly applicable or decisive.
Articles 58 and 59, of our Code of Criminal Procedure, direct that the words used in our Code be taken in their usual sense, unless otherwise directed. Mr. Webster defines the word "pack" as meaning to make up into a pack, a bale, or bundle; to stow articles securely for transportation, etc. There is probably no better understood word in ordinary use than the word "falsely." The citizens *Page 638 
of this State are very familiar with what is meant by packing cotton into a bale or bundle. Do the people know what ought fairly to go into such a bale? Do they know what the people dealing with such bales or bundles have a right to expect to be placed therein? We think they do, and that both words, "falsely," and "pack," are of no doubtful import or construction; and that both of said words, used together as applicable to a bale of cotton, convey a clear meaning, such as is contemplated by Articles 9 and 10 of our Penal Code. It is not necessary to put into a statute mention of all the specific ways in which the offense therein set forth, may be committed, and we might take much time in enumerating, for the sake of illustration, but do not deem it necessary. Our statutes denounce unlawful homicide as murder, but the pleader is required to go further and put into his indictment the specific means by which the homicide in the instant case was committed. Our Penal Code prohibits in general terms, libel, forgery, and other offenses too numerous to mention, pleading which, the prosecuting officer must set out the facts constituting the particular offense charged in the given case. We do not believe the words used in this case are of such doubtful import or construction as to render this statute vague or uncertain, or subject to the criticisms of appellant. However, inasmuch as this particular statute does not appear to have been construed, we desire to say that in prosecutions thereunder, we think the indictment or information to be sufficient, should charge the particular matter constituting the act or fraud relied on by the State in a given case; that is, should charge that A.B., with intent to defraud did falsely pack a bale of cotton by then and there placing certain sand, earth, stones, or other foreign substance in said bale of cotton, or in some other way doing something to said bale of cotton, so that the reasonable result thereof would be to defraud the persons dealing with such bale. We do not attempt to define all of the manners in whch this statute might be violated, but in a general way, indicate the above.
The only attack in the court below upon this information being that the law was unconstitutional, and violative of the provisions of Art. 6 of our Penal Code, we think the trial court correctly remanded appellant.
No error appearing in the judgment of the trial court, the judgment will be affirmed.
Affirmed.
                          ON REHEARING.                       February 18, 1920.